                                                         p          L      E
                                                         p
                 IN THE UNITED STATES DISTRICT COURT          SEP - 4 2019
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division              CLERK. U.S. DISTRICT COURT
                                                               RICHMOND.VA

VINCENT EUGENE WALKER,

     Plaintiff,

V.                                       Civil Action No. 3:19CV347


MR. WALL, ^ al.,

        Defendants.


                          MEMORANDUM OPINION


     By Memorandum Order entered on August 2, 2019, the Court

directed Vincent Eugene Walker to pay an initial partial filing

fee of $.10 or state under penalty of perjury that he did not have

sufficient assets to pay such a fee within eleven (11) days of the

date of entry thereof.     See 28 U.S.C. § 1915(b)(1).   Walker has

neither paid the initial partial filing fee nor averred that he

cannot pay such a fee.       Therefore, Walker is not entitled to

proceed       forma pauperis.   Walker's disregard of the Court's

directives warrants dismissal of the action.       Accordingly, the

action will be dismissed without prejudice.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Walker.



                                Robert E. Payne          ^
             ^                  Senior United States District Judge
Date:                 ^
Richmond, Virginia
